Citation Nr: 1430984	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-30 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1956 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Wilmington, Delaware.  The Philadelphia RO is the jurisdiction from which this appeal was certified to the Board.

In April 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement to service connection for a back disability.  In April 2014 testimony, the Veteran stated he has been diagnosed with a herniated lower disc and a herniated disc in his neck.  The Veteran further testified that he believed his back problems were caused by a parachute jump during service in February 1959.  The Veteran's Form DD-214 shows the Veteran received a parachutist badge.  Also of record is an October 2009 buddy statement that links the Veteran's back pain to service.  Additionally, an October 2009 statement from the Veteran's daughter and April 2014 testimony from the Veteran's spouse both indicate the Veteran has had back pain for a number of years.  Here, given that there is evidence that the Veteran has a back disability and evidence of an in-service event and that there is at least an indication that the two may be linked, the Board finds that the claim must be remanded to allow for a VA examination.  In addition to a clinical examination, a medical opinion should be provided as to whether the Veteran has back disability that is attributable to his active service.  See McLendon, 20 Vet. App. at 81.  

The Board notes that although there are service treatment records associated with the claims file, the Veteran's representative, during the April 2014 video conference hearing, stated that such records may not be complete because treatment for the Veteran's back in February 1959, is not contained within the records.  Therefore, the Board finds another attempt to obtain any outstanding service treatment records is warranted.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Finally, the Veteran stated in April 2014 testimony, that he may have discussed his back problems with his family practice physician, Dr. C. K.  Thus, the necessary authorization should be obtained from the Veteran and any additional records, to include from Dr. C. K., or relevant records from any additional identified provider, should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Again attempt to obtain any outstanding service treatment records, in particular service treatment records related to the Veteran's treatment for a back injury in February 1959.  All attempts to obtain these records should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the Veteran and request that he identify the names, and dates of treatment, for all providers of medical treatment for his back since service, and provide authorization necessary to obtain the identified records.  Attempt to obtain all outstanding identified treatment records, to include records from Dr. C. K., and records from any additional providers, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any back disability diagnosed during or proximate to the claim.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should address the following: 

If a back disability is diagnosed, opine whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disability was present in service, was caused by service, or is otherwise related to service.  

Consideration should be given to the Veteran's theory that his back problem is related to parachute jumps in service, to include a February 1959 parachute jump in service.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



